UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------X
CENGAGE LEARNING, INC. et al.,

                        Plaintiffs,

             v.                                           14 Civ. 3174 (DAB)
                                                          ADOPTION OF REPORT
                                                           & RECOMMENDATION
JAMAL YOUSUF, et al.,

                    Defendants.
------------------------------------------X

DEBORAH A. BATTS, United States District Judge.



     This    matter    is   before    the   Court    upon      the    Report    and

Recommendation of United States Magistrate Judge Stewart D. Aaron

(“Report”). Judge Aaron’s Report recommends that the Court award

statutory    damages    under   the   Copyright     Act   in    the    amount    of

$330,000.00 to Plaintiffs against Defendant Prameet Bhargava.


     For the reasons set forth below, Judge Aaron’s Report and

Recommendation dated December 20, 2018 shall be adopted in full as

to   its    factual    recitations,    findings,     and       recommendations.

Accordingly, the Court enters judgment against Defendant Prameet

Bhargava in the amount of $330,000.00.
      I.     Background

      The facts in this case are set forth in detail in Judge

Aaron’s Report and will not be restated here. (See R. & R. at 1-

4, ECF No 182.) After Judge Aaron’s Report and Recommendation was

issued and served on both Parties.1 To date, neither Party filed

any objections.



      II.    Discussion

      Pursuant to 28 U.S.C. § 636(b)(1)(C), “[w]ithin fourteen days

after being served with a copy [of a Magistrate Judge's Report and

Recommendation], any party may serve and file written objections

to such proposed findings and recommendations . . . .” 28 U.S.C.

§ 636(b)(1)(C); see also Fed. R. Civ. P. 72(b)(2). The district

court may adopt those portions of the report to which no timely

objection has been made, so long as there is no clear error on the

face of the record. See 28 U.S.C. § 636(b)(1)(A); Wilds v. United

Parcel     Serv.,    Inc.,   262   F.Supp.2d   163,   169   (S.D.N.Y.   2003).

Accordingly, this Court reviews the Report and Recommendation for

clear error because neither Party has filed timely objections.

      Having reviewed the Report and Recommendation and finding no

clear error on the face of the record, this Court APPROVES, ADOPTS,

and   RATIFIES      the   Report’s   factual   recitations,    findings,   and


1 Judge Aaron’s Report was mailed to pro se Defendant Prameet
Bhargava on December 20, 2018.
                                        2
recommendations in its entirety. The Court enters judgment for

Plaintiffs in the amount of $330,000.00.



SO ORDERED.

DATED:   New York, NY
         January 10, 2019




                                3
